       Case 1:18-cv-05458-JGK-BCM Document 96 Filed 08/05/19 Page 1 of 3

                                                      SIDLEY AUSTIN LLP
                                                      787 SEVENTH AVENUE
                                                      NEW YORK, NY 10019
                                                      +1 212 839 5300
                                                      +1 212 839 5599 FAX
                                                                                                                                 +1 212 839 5397
                                                                                                                                 ASTERN@SIDLEY.COM
                                                      AMERICA • ASIA PACIFIC • EUROPE




                                                                             August 5, 2019


BY ECF AND HAND DELIVERY
The Honorable Judge Barbara Moses
Daniel Patrick Moynihan United States Courthouse
Room 20A
500 Pearl Street
New York, New York 10007-1312

         Re:            Fujifilm Holdings Corp. v. Xerox Corp., No. 18-cv-5458 (JGK) (BCM)

Dear Judge Moses:

        On behalf of Fujifilm Holdings Corp. (“Fujifilm”), we write pursuant to Local Civil Rule
37.2 to request a pre-motion conference to request an order compelling the deposition of
Giovanni (“John”) Visentin, Xerox Corp.’s (“Xerox”) current Chief Executive Officer. Mr.
Visentin has held that position since May 13, 2018—a crucial date in this litigation—and
previously served as a consultant to Carl Icahn in connection with his proxy contest against
Xerox. Mr. Visentin has personal or unique knowledge pertinent to this case. Xerox confirmed
as much by listing him in its initial disclosures and interrogatory responses as an individual with
such knowledge.

        Nonetheless, Xerox objects to Mr. Visentin’s deposition on the grounds that his
testimony is “neither necessary nor proportional” to this case. 1 But as Xerox argued recently in
seeking the deposition of Fujifilm’s CEO, “to ‘obtain an order vacating the deposition notice’ of
a senior executive, the party seeking the protective order must ‘demonstrate that the proposed
deponent has no personal knowledge of the relevant facts and no unique knowledge of those
facts.’” (See Dkt. 80 at 8, quoting Fermin v. Rite Aid of New York, 2012 WL 364035, at 2 n.1
(S.D.N.Y. Feb. 3, 2012)). Moreover, Fujifilm has offered to minimize any burden for Xerox by
examining Mr. Visentin near his office in Norwalk, Connecticut. Xerox’s objection is thus
belied by its own arguments of just three weeks ago, its own initial disclosures and interrogatory
responses, and the nature of the issues at stake for both sides. Mr. Visentin should be compelled
to provide deposition testimony in this matter.


1
  Xerox stated its objection to Mr. Visentin’s deposition in two telephonic calls among counsel (held Sunday, July
28 between Fujifilm counsel Andrew W. Stern and Xerox counsel Tariq Mundiya and Sameer Advani, and
Thursday, August 1 among Xerox Counsel Sameer Advani and Shaimaa Hussain and Fujifilm counsel Alex J.
Kaplan, Elizabeth Y. Austin, and Charlotte K. Newell) and in emails exchanged between the parties. See Ex. B.
        Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
       Case 1:18-cv-05458-JGK-BCM Document 96 Filed 08/05/19 Page 2 of 3




Page 2



                                           *       *       *

        Mr. Visentin’s involvement in the facts pertinent here began in March 2018, when Mr.
Icahn retained Mr. Visentin to “help prepare for a proxy fight with Xerox Corp. and to explore
strategic alternatives for the printer and copier maker.” See Ex. A (WALL STREET JOURNAL,
Icahn Taps Tech Executive to Prepare for Proxy Fight With Xerox, March 14, 2018). In that
capacity, Mr. Visentin assisted Mr. Icahn and Mr. Deason in their efforts to thwart the
transaction between Fujifilm and Xerox that had been announced on January 31, 2018, the
purported termination of which is at the heart of this litigation.

         Mr. Visentin appears on numerous privilege logs in this case. For example, Mr. Deason’s
and King & Spalding’s privilege logs, discussed with the Court on July 22, 2018, contain
numerous entries including Mr. Visentin, evidencing his involvement in communications among
the Deason and Icahn group about matters relevant to this litigation. See, e.g., Ex. C (King &
Spalding Log, entry 1, reflecting 295 withheld documents including Mr. Visentin among
communicators); Ex. D (Deason’s privilege log, entry 1, reflecting 149 withheld documents
including Mr. Visentin among communicators). In defending their inclusion of Mr. Visentin
among their “common interest” group, counsel at King & Spalding explained that Mr. Visentin
“was necessary to enable attorney-client communication in connection with counsel’s role in
crafting legal strategy for the proxy contest and related litigations, drafting proxy materials,
communications with shareholders, and SEC filings.” See Ex. E. The fact that Mr. Visentin
apparently played such a critical role in developing Messrs. Icahn’s and Deason’s strategy to
scuttle the Transaction underscores the wealth of personal knowledge he has about matters
related to this litigation.

        Mr. Visentin’s job title changed on May 13, 2018. That day, by virtue of the New York
state court settlements at issue in this litigation – and in conjunction with Xerox’s termination of
the Transaction – Mr. Visentin was appointed to the Xerox Board of Directors. The following
day, May 14, he was formally appointed as Xerox’s CEO. This was, apparently, something Mr.
Visentin had been anticipating for weeks. As Mr. Deason explained on May 13, in the wake of
Xerox’s purported termination, “Xerox is now positioned to conduct a true, robust strategic
alternatives process. John Visentin has spent weeks preparing himself to run the company and
speaking to numerous market participants regarding strategic alternatives….” Ex. F. Mr.
Visentin plainly engaged in a search for “strategic alternatives” in the weeks leading up to
Xerox’s May 13 purported termination because he was aware of Icahn and Deason’s plans for
the same. Not surprisingly, Xerox itself has admitted that Mr. Visentin has knowledge regarding
its putative termination: it listed Mr. Visentin on its initial disclosures as a witness on that issue.
See Ex. G at p. 3. Xerox also has admitted that Mr. Visentin has knowledge regarding a related
Case 1:18-cv-05458-JGK-BCM Document 96 Filed 08/05/19 Page 3 of 3
